Citation Nr: 1031326	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cold injury to the 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to August 
1952.  His awards include the Korean Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board, in August 2009, it 
was remanded for examination of the Veteran, medical opinions, 
and readjudication.  As set forth in detail below, the requested 
action has been substantially completed.  Therefore, the Board 
proceeds with its review of the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus as the result of disease 
or injury during his active service.  

2.  Tinnitus was not manifested to a degree of 10 percent within 
the first post service year.  

3.  The Veteran does not have residuals of a cold injury to the 
feet during his active service.  

4.  Cold injury residuals were not manifested to a degree of 10 
percent or more within the first post service year.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  A cold injury to the feet was not incurred in or aggravated 
by active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In letters dated in July 2006 for his tinnitus and October 2006 
for his feet, the RO provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
These notice letters were provided before the adjudication of his 
tinnitus claim in December 2006 and his foot claim in February 
2007.  The letters also notified the Veteran how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the 
notice requirements of VCAA and has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
VA examinations and medical opinions have been obtained.  He had 
an opportunity for a hearing but cancelled his scheduled 
appearance.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent, credible evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the Veteran's report of noise 
exposure during training and in combat, as well as his report of 
cold exposure while serving in Korea.  After considering the 
statements provided by the Veteran and witnesses, the Board finds 
that noise and cold exposure are credible because they are 
consistent with the circumstances of the Veteran's service.  
However, injury alone is not enough to establish service-
connection.  The evidence must show that there is a residual 
disability from the injury.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).   

The service treatment records do not show any report of tinnitus.  
As for the feet, they were examined at the time of a right ankle 
sprain in October 1951.  By November 1951, it had greatly 
improved and the Veteran was returned to duty.  There were no 
reports of cold injury.  The separation examination report was 
completed by a Medical Corps officer, that is, a physician.  He 
found the Veteran's ears and feet to be normal.  Hearing was 
examined and found to be 15/15, which is normal.  See Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  While it is recognized 
that the test does not exclude a high frequency hearing loss, it 
is significant because it shows the ears were examined and there 
were no complaints of tinnitus.   

Both tinnitus and cold injuries can have a neurologic component.  
Organic diseases of the nervous system may be presumed to have 
been incurred during active military service if manifested to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, there is no documentation 
of either tinnitus or cold injury residuals being manifested 
within the first year after the Veteran completed his active 
service.   

The earliest pertinent medical record is the report of a February 
1990 audiometric examination showing a high frequency hearing 
loss, without mention of tinnitus.  [Service-connection for a 
bilateral hearing loss was granted by an October 2007 rating 
decision.]

A clinical record shows the Veteran sought VA medical treatment 
in January 1998.  He gave a history of frostbitten feet and 
complained of burning and difficulty sleeping secondary to foot 
problems.  He denied a history of hypertension.  However, 
examination disclosed elevated blood pressures, hypertension was 
diagnosed, and medication recommended.  Notes show follow-up 
treatment.  

In a statement dated in March 1998, the Veteran's wife reported 
that they were married in August 1950, before he went on active 
service.  She wrote that he had no defects before service but had 
problems with his feet and hearing since his release from 
service.  He currently wore a hearing aid.  In the winter and 
summer, he could not stand to have anything cover his feet, or 
touch them on account of burning.  She added that he had ringing 
in his ears 24 hours a day that never let up.  

The Veteran was afforded a battery of VA examinations in April 
1998.  On audiological examination, he reported that he first 
purchased a hearing aid for his right ear in 1987 or 1988.  He 
had worked in the supply end of the oil business and was around 
oil rigs only occasionally.  Tinnitus had been present since 
1950, when he was exposed to small arms fire.  It was described a 
bilateral and constant, sounding like a large mass of katydids.  
The diagnosis was bilateral normal sensitivity, which dropped 
sharply to a severe sensorineural (noise induce) hearing loss.  
There was no diagnosis as to the complaint of tinnitus.  

On the April 1998 VA examination of his veins and arteries, the 
Veteran stated that he was on an open truck for 2 days and 2 
nights at -20 degrees.  He said he had burning in his feet since 
that time.  He initially saw medics in Korea, and was told to put 
snow on his feet.  He explained that he was able to handle the 
discomfort until the last few years, during which he experienced 
progressive burning-like pain over his feet and distal legs.  The 
sensation was especially bad at night.  Examination showed strong 
dorsalis pedis pulses, bilaterally.  No varicose veins or 
vascular skin changes were appreciated.  There was decreased 
pinprick sensation in a stocking fashion over the feet and distal 
legs.  Vibratory sensation was diminished through the ankles.  
Proprioception was intact and the Romberg test was negative.  The 
diagnosis was peripheral neuropathy of unknown etiology.  Nerve 
conduction studies were recommended.  These tests had normal 
results, showing no evidence of peripheral neuropathy.  

In May 1998, the Veteran went to another VA medical center (MC) 
and reported a history of hypertension.  He had a hearing loss, 
for which he was being followed at the other VAMC.  He reported 
frostbite in his feet in 1951, with burning in his feet since 
then.  He stated that he had been tested and told that his 
"nerves were gone."  This conflicts with the actual report 
showing normal results with no evidence of peripheral neuropathy 
and indicates the Veteran is not a credible historian for even 
recent events.  Examination showed no edema.  Dorsalis pedis and 
posterior tibialis pulses were normal at 2+, bilaterally.  There 
was decreased response to light touch.  Diagnoses included 
peripheral neuropathy.  Subsequent VA clinical notes contain 
complaints of a continued burning sensation and a diagnosis of 
mononeuritis.  There was no comment as to whether a cold injury 
may have caused the mononeuritis.  

It was not until November 2004, that the VA clinical notes had a 
diagnosis of cold injury, feet.  It was noted that the Veteran 
had just moved and was going to another VA clinic.  The Veteran's 
history was reviewed.  Examination showed no cyanosis, clubbing, 
or edema of the lower extremities.  The dorsalis pedis and 
posterior tibial pulses were intact.  Neurological findings were 
intact and symmetrical.  The diagnosis of cold injury feet was 
continued, although no specific findings were associated with 
that diagnosis.  

On VA audiology consultation, in November 2004, the Veteran 
reported a deterioration of his hearing and decreased 
understanding in noise.  There was a history of military and 
industrial noise exposure.   The Veteran also reported bilateral 
high pitched tinnitus.  

The Veteran reopened his cold injury claim with a note from a 
private physician, dated in June 2007.  The doctor wrote that the 
Veteran had chronic foot pain since January 1952 for frostbite 
injury suffered in Korea, while on active service.  He now had 
persistent bilateral foot pain and burning.  

A VA audimetric examiniation was conducted in October 2007.  The 
claims folder was reviewed.  The Veteran reported noise exposure 
to small arms fire and grenades during training.  He said that 
tinnitus began during basic training, in 1951.  It was described 
as bilateral and constatnt.  The examiner noted that the service 
treatment records were silent for tinnitus, as was a VA audiology 
examination in 1998.  Considering those factors, as well as the 
Veteran's military and civilian noise exposure, it was the 
examinier's opinion that the current tinnitus was less likely as 
not the result of acoustic trauma incurred during service.  

In a letter dated in August 2007, a witness who served with the 
Veteran, L. B., wrote that they were exposed to shooting during 
training and the Veteran had a headache afterwards.   

Also in August 2007, another fellow serviceman, A. O., wrote that 
the Veteran was in open trucks for 2 days and 2 nights in weather 
below zero, in Korea.  The Veteran received frostbite.  He sought 
medical treatment but was told to go back to his tent and rub 
snow on his feet.  The Veteran was in an advanced detail to 
determine what supplies would be needed in replacing another 
division.   

The Veteran was afforded another VA audiometric examination in 
October 2009.  The claims file was reviewed.  It was noted that 
no complaint or diagnosis of tinnitus was found in the service 
treatment records.  It was the examiner's opinion that the 
Veteran, at least as likely as not, had tinnitus.  Tinnitus was a 
subjective complaint and there was no objective testing to prove 
its presence.  It was the examiner's opinion that it was less 
likely than not that the result of acoustic trauma incurred 
during military service.   The opinion was based on the 
following:  a conceded history of military noise exposure, a 
history of civilian noise exposure, lack of evidence of 
complaint/diagnosis of tinnitus in the service treatment records, 
the first documented complaint of tinnitus in 1998, almost 50 
years after service, and the examiner's clinical experience.  

Also in October 2009, the Veteran was examined for cold injury to 
his feet.  The claims folder was reviewed.  The Veteran gave a 
history of serving in Korea between December 1951 and August 
1952.  He complained of cold injuries to his feet.  He said it 
occurred during a 2 day period in January 1952 when in a truck 
with other soldiers and being exposed to temperatures below 30 
degrees.  He was seen following the injury and told to rub his 
feet in snow and wrap up until the feeling returned.  The feeling 
returned in 12 to 24 hours.  He acknowledged that a nerve 
conduction study in 1999 was normal.  He said that following the 
exposure to cold, he developed pain and blisters on his toes that 
lasted for several days, but did not seek further help.  He 
complained of a burning sensation since the initial injury and 
was sensitive to cold.  There was no tissue loss or amputation, 
Reynaud's phenomena, or hyperhydrosis.  He complained of numbness 
and paresthesias at times, but no history of chronic pain 
resembling causalgia or reflex sympathetic dystrophy.  There were 
no recurrent fungal infections.  There were no frostbite scars, 
ulceration, or skin breakdown.  There were no disturbances of 
nail growth, skin cancers, or chronic ulcers or scars.  There was 
no arthritis or joint stiffness in the feet.  There had been no 
edema, thickening or thinning of the skin on the feet, or cold 
sensations related to the seasons.  There had been some 
occasional purple discoloration and he complained of some 
numbness, tingling and burning in his feet.  On physical 
examination, the feet were cool.  There was a normal skin color, 
texture, and hair growth.  The skin was dry.  There was no edema, 
atrophy, ulceration, scars, missing nails, or deformity.  There 
was some evidence of fungal infection.  Reflexes were normal.  
There was some muscle weakness in keeping with his age.  There 
was no evidence of joint stiffness or pain.  There were no 
deformed or swollen joints.  The range of joint motion was within 
normal limits.  Distal pulses were normal.  There was no evidence 
of any vascular insufficiency.  X-rays of the feet were negative.  
The diagnosis was despite subjective complaints of cold injuries 
to both feet, there were no objective findings to substantiate a 
diagnosis.  

Conclusion

There is no dispute that the Veteran was exposed to cold while 
serving in Korea.  There is no dispute that his feet were cold.  
The question is whether that exposure to cold resulted in the 
current foot pain.  It must be noted that cold injury residuals 
can be manifested by the pain and cold sensitivity reported by 
the Veteran, without objective manifestations.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Cold Injury Residuals  Thus, the 
conclusion on the October 2009 VA examination that there were no 
objective findings to substantiate a diagnosis does not exclude 
the current presence of cold injury residuals.  Other records 
show that other medical personnel have considered the Veteran's 
complaints of pain and accepted a diagnosis of cold injury 
residuals.  Consequently, the remaining question is whether the 
current pains are connected to the cold exposure in service.  

The only medical evidence connecting the Veteran's current foot 
pain to service comes from a private physician in a note dated in 
June 2007.  The doctor wrote that the Veteran had chronic foot 
pain since January 1952 for frostbite injury suffered in Korea, 
while on active service.  He now had persistent bilateral foot 
pain and burning.  There is no indication that the doctor had any 
personal knowledge of the Veteran's injury.  More importantly, 
the doctor did not identify any specific factors that would 
support a diagnosis of cold injury residuals.  There was no 
medical analysis.  Thus, the logical conclusion must be that the 
doctor was simply restating the Veteran's report of injury and 
persistent symptoms.  Such a history does not carry additional 
weight just because a doctor repeated it.  This note does not 
include a diagnosis, medical analysis, or anything that would 
make it any more than a restatement of the Veteran's claim.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. 
App. 342 (1995).  Consequently, it does not carry any more weight 
than the Veteran's claim.  

That claim is supported by statements from the Veteran and his 
wife that he has had foot pain since service.  A lay witness is 
competent to testify as to what he or she actually experienced.  
See 38 C.F.R. § 3.159(a).  Therefore, their statements that the 
Veteran has had foot pain since service are competent evidence 
supporting the claim.  However, the Board must weigh the 
credibility of such statements.  In this regard, the logical 
question is: If the Veteran's feet hurt so much, why did he wait 
so long to seek medical aid.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) faced this question in 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In that 
case, the claimant waited over 40 years before seeking medical 
treatment.  The Federal Circuit court held that evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Here, more that 45 years passed 
between service and the time the Veteran filed a claim, in 
February 1998.  This factor plus the normal findings by a 
physician on separation examination are compelling evidence 
against a continuity of symptoms.  Consequently, the Board finds 
that the recollections of persistent foot pains since service, 
from the Veteran and his wife, are not credible and are out 
weighed by the separation examination and passage of time without 
documented medical complaint.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The claim for service-connection for tinnitus presents a similar 
analysis, except that there is no medical opinion supporting the 
claim.  Once again, there is no dispute that the Veteran had 
noise exposure during his active service.  Service-connection for 
a hearing loss was granted on that basis.  Also, there is no 
dispute as to a current disability.  On the October 2009 VA 
examination, the examiner expressed the opinion that the Veteran 
had tinnitus.  Again, the central question is whether the current 
disability is due to the injury in service.  That is, whether the 
tinnitus is due to the noise exposure in service.  Again, there 
are competent lay statements connecting the current tinnitus to 
service.  Again, there are normal findings on separation 
examination and a passage of many years without any medically 
documented reports of tinnitus.  Thus, the Maxson analysis 
applies to this claim as well.  In the claim above, a physician 
had submitted a note in support of the claim.  Here, there is no 
medical evidence supporting a connection between the current 
tinnitus and service.  On the contrary, pursuant to its duty to 
assist the Veteran in the development of his claim, VA obtained 
medical opinions.  However, those opinions were consistently 
against the claim.  In October 2007 and October 2009, examiners 
expressed opinions that it was less likely than not that the 
tinnitus was connected to service.  In each instance, the claims 
folder was reviewed, the Veteran was examined, his report of his 
history and current complaints were considered, and the reasons 
for the opinion were set forth.  Consequently, in light of the 
weight of the evidence, the lay statements as to continuing 
tinnitus since service are not credible.  The separation 
examination, the passage of many years without treatment, and the 
recent medical opinions form a preponderance of evidence against 
the claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for tinnitus is denied.  

Service connection for a cold injury to the feet is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


